Exhibit 10.1 SECOND AMENDED AND RESTATED WAREHOUSING CREDIT AND SECURITY AGREEMENT AMONG CENTERLINE MORTGAGE CAPITAL INC., a Delaware corporation AND CENTERLINE MORTGAGE PARTNERS INC., a Delaware corporation AND BANK OF AMERICA, N.A., as Agent AND THE LENDERS PARTY HERETO Dated as of September 28, 2009 TABLE OF CONTENTS Page 1. DEFINITIONS 1 1.1. Defined Terms 1 1.2. Other Definitional Provisions 14 1.3. Accounting Principles 15 2. THE CREDIT 15 2.1. The Commitment 15 2.2. Procedures for Obtaining Advances 16 2.3. Notes 16 2.4. Interest 17 2.5. Principal Payments 17 2.6. Expiration of Commitment 19 2.7. Payments 20 2.8. Loan Fees 20 2.9. Reserved 21 2.10. Increased Costs; Capital Requirements 21 2.11. Taxes 22 3. COLLATERAL 23 3.1. Grant of Security Interest 23 3.2. Authenticated Record 25 3.3. Release of Security Interest in Pledged Assets 25 3.4. Delivery of Collateral Documents 26 3.5. Collection and Servicing Rights 27 3.6. Return or Release of Collateral at End of Commitment 27 4. CONDITIONS PRECEDENT 27 4.1. Initial Advance 27 4.2. Each Advance 29 4.3. Post-Closing Deliverables 30 5. REPRESENTATIONS AND WARRANTIES 31 5.1. Organization; Good Standing; Subsidiaries 31 5.2. Authorization and Enforceability 31 5.3. Financial Condition 32 5.4. Litigation 32 5.5. Compliance with Laws 33 5.6. Regulation U and X 33 5.7. Holding Company and Investment Company Act 33 5.8. Agreements 33 5.9. Title to Properties 33 5.10. ERISA 33 5.11. Eligibility 34 i 5.12. Special Representations Concerning Collateral 34 5.13. Franchises, Patents, Copyrights, etc 37 5.14. Proper Names 37 5.15. Direct Benefit From Loans 38 5.16. Loan Documents Do Not Violate Other Documents 38 5.17. Continuing Authority of Authorized Representatives 38 5.18. Consents Not Required 38 5.19. Material Fact Representations 39 5.20. Place of Business 39 5.21. Tax Returns and Payments 39 5.22. Certain Transactions 39 5.23. No Broker or Finder 40 5.24. Special Representations Concerning Servicing Portfolio 40 5.25. Special Representations Concerning FHA Mortgage Loans 40 5.26. Ownership, Subsidiaries and taxpayer identification numbers 41 5.27. Material Adverse Change 41 5.28. Ongoing Representations and Warranties 41 6. AFFIRMATIVE COVENANTS 42 6.1. Payment of Notes 42 6.2. Financial Statements and Other Reports 42 6.3. Maintenance of Existence; Conduct of Business 43 6.4. Compliance with Applicable Laws 44 6.5. Inspection of Properties and Books 44 6.6. Notice 44 6.7. Payment of Debt, Taxes, etc 45 6.8. Insurance 45 6.9. Closing Instructions 45 6.10. Other Loan Obligations 46 6.11. Accounts 46 6.12. Special Affirmative Covenants Concerning Collateral 46 6.13. Appraisals of Servicing Portfolio 47 6.14. Cure of Defects in Loan Documents 47 6.15. Charging Accounts 47 7. NEGATIVE COVENANTS 48 7.1. Merger; Acquisitions 48 7.2. Loss of Eligibility 48 7.3. Tangible Net Worth (CMC) 48 7.4. Tangible Net Worth (CMP) 48 7.5. Liquidity (CMC) 48 7.6. Liquidity (CMP) 48 7.7. Limits on Corporate Distributions 48 7.8. Loans and Advances 49 7.9. No Investments Except Approved Investments 49 7.10. Charter Documents and Business Termination 49 ii 7.11. Reserved 49 7.12. No Sales, Leases or Dispositions of Property 50 7.13. Changes in Business or Assets 50 7.14. Changes in Office Location 50 7.15. Special Negative Covenants Concerning Collateral 50 7.16. No Indebtedness 50 7.17. No Liens 52 7.18. Pledge of Servicing Contracts 53 7.19. Recourse Servicing Contracts 53 7.20. Gestation Agreements 54 7.21. Minimum Servicing Portfolio 54 7.22. Maximum Serviced Loans Delinquencies 54 7.23. Subsidiaries 54 8. DEFAULTS; REMEDIES 54 8.1. Events of Default 54 8.2. Remedies 57 8.3. Application of Proceeds 61 8.4. Agent Appointed Attorney-in-Fact 61 8.5. Right of Offset 62 8.6. Waivers 62 8.7. Performance by Agent 62 8.8. No Responsibility 63 8.9. No Waiver 63 8.10. Cumulative Rights 63 9. NOTICES 63 10. REIMBURSEMENT OF EXPENSES; INDEMNITY 65 10.1. Reimbursement of Expenses and Indemnification by Borrower 65 10.2. Indemnification by the Borrower 65 10.3. Indemnification by the Lenders 66 11. THE AGENT AND THE LENDERS 67 11.1. Rights, Duties and Immunities of the Agent 67 11.2. Respecting Loans and Payments 72 11.3. Assignment and Participation 75 11.4. Administrative Matters 77 11.5. Commitment Increases 79 11.6. Temporary Increases 79 12. MISCELLANEOUS 80 12.1. Confidentiality 80 12.2. Governing Law 81 12.3. Relationship of the Parties 81 12.4. Severability 81 12.5. Usury 82 iii 12.6. Consent to Jurisdiction 82 12.7. Additional Indemnity 83 12.8. No Waivers Except in Writing 84 12.9. Waiver of Jury Trial 84 12.10. Multiple Counterparts 84 12.11. No Third Party Beneficiaries 84 12.12. Release of Liability 85 12.13. Patriot Act 85 12.14. Setoff 85 12.15. Entire Agreement; Amendment 86 12.16. Replacement Documentation 86 12.17. Survival 87 12.18. Claims Against Agent or Lenders 87 12.19. Obligations Absolute 88 12.20. Time Of the Essence 88 12.21. Monthly Statements 88 12.22. Joint and Several Obligations 88 12.23. Waiver and Release 88 iv SECOND AMENDED AND RESTATED WAREHOUSING CREDIT AND SECURITY AGREEMENT This Second Amended and Restated Warehousing Credit and Security Agreement (this “Agreement”), is dated as of September 28, 2009, by and among Centerline Mortgage Capital Inc., a Delaware corporation, Centerline Mortgage Partners Inc., a Delaware corporation, the lenders from time to time party hereto as defined on Schedule 1 (together with any successors and assigns thereof, being hereinafter referred to individually as a “Lender” and collectively as the “Lenders”) and Bank of America, N.A., in its capacity as one of the Lenders and as agent (it and its successors in that capacity called the “Agent”) for the Lenders. Reference is hereby made to the following: WHEREAS, Centerline Mortgage Capital Inc., Centerline Mortgage Partners Inc., and Citicorp USA, Inc. entered into that certain Warehousing Credit and Security Agreement dated as of May 31, 2007 (as amended from time to time, the “Prior Agreement”); WHEREAS, pursuant to an Assignment and Acceptance dated as of December 27, 2007, Bank of America, N.A. succeeded to Citicorp USA, Inc.’s rights and obligations under the Prior Agreement; WHEREAS, the Lenders, the Agent, Centerline Mortgage Capital Inc. and Centerline Mortgage Partners Inc. previously amended and restated the Prior Agreement in its entirety as set forth in that certain Amended and Restated Warehousing Credit and Security Agreement, dated as of May 30, 2008 (the “First Amended and Restated Agreement”); and WHEREAS, the Lenders, the Agent, Centerline Mortgage Capital Inc. and Centerline Mortgage Partners Inc. desire to amend and restate the First Amended and Restated Agreement in its entirety as set forth in this Agreement. NOW THEREFORE, for good and valuable consideration, the amount and sufficiency of which are hereby acknowledged by the parties hereto, the parties hereto hereby agree as follows: 1. DEFINITIONS. 1.1.Defined Terms.Capitalized terms defined below or elsewhere in this Agreement (including the exhibits hereto) shall have the following meanings: “Additional Lender” means a Person admitted as a Lender under this Agreement by the terms of an amendment hereto. “Advance” means a disbursement by the Lenders under the Commitment pursuant to Article 2 of this Agreement. “Advance Date” means, for any Advance, the date it is disbursed. “Advance Rate” has the meaning set forth in Exhibit B hereof. Page 1 “Advance Request” has the meaning set forth in Section 2.2(a) hereof. “Affiliate” of any Person means (a)any other Person which, directly or indirectly, controls, is controlled by, or is under common control with such Person or (b)any other Person who is director or officer (i)of such Person or (ii)of any Person described in the preceding clause(a).For purposes of this definition “control” (including “controlled by” and “under common control with”) means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of such Person, whether through the ownership of voting securities, by contract, or otherwise or owning or possessing the power to vote ten percent (10%) or more of any class of voting securities of any Person.Without limiting the generality of the foregoing, for purposes of this Agreement, Borrower and each of its respective Subsidiaries shall be deemed to be Affiliates of one another. “Agency” means Fannie
